Exhibit 10.4

EXECUTION COPY

DEPOSIT AND SALE AGREEMENT

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1

This DEPOSIT AND SALE AGREEMENT (the “Sale Agreement”), dated as of March 9,
2006, between The National Collegiate Funding LLC, in its capacity as seller (in
such capacity, the “Seller”), and The National Collegiate Student Loan Trust
2006-1, as purchaser (the “Purchaser”), shall be effective upon execution by the
parties hereto.

WHEREAS, the Seller is the owner of certain student loans; and

WHEREAS, the Seller desires to sell its interest in such student loans and the
Purchaser desires to purchase such loans from the Seller.

NOW, THEREFORE, in connection with the mutual promises contained herein, the
parties hereto agree as follows:

ARTICLE I

TERMS

This Sale Agreement sets forth the terms under which the Seller is selling and
the Purchaser is purchasing the student loans listed on Schedule 2 to each of
the Pool Supplements set forth on Schedule A attached hereto (the “Transferred
Student Loans”).

ARTICLE II

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
definitions set forth in Appendix A of the Indenture dated as of March 1, 2006
between U.S. Bank National Association (the “Indenture Trustee”) and the
Purchaser.

ARTICLE III

SALE AND PURCHASE

Section 3.01.     Sale of Loans. The Seller hereby sells and the Purchaser
hereby purchases the Transferred Student Loans.

Section 3.02.     Assignment of Rights. The Seller hereby assigns to the
Purchaser and the Purchaser hereby accepts all of the Seller’s rights and
interests under each of the Pool Supplements listed on Schedule A attached
hereto and the related Student Loan Purchase Agreements listed on Schedule B
attached hereto.

Section 3.03.    Settlement of the Payment. The Purchaser shall pay the Seller
the purchase price set forth in Schedule 1 of each of the Pool Supplements by
wire transfer in immediately available funds to the account specified by the
Seller.

 


--------------------------------------------------------------------------------



 

Section 3.04.     Assistance by Seller. Following the execution of this Sale
Agreement, the Seller shall provide any reasonable assistance requested by the
Purchaser in determining that all required documentation on the Transferred
Student Loans is present and correct.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

Section 4.01.     General. The Seller represents and warrants to the Purchaser
that as of the date of this Sale Agreement:

(a)          The Seller is duly organized and existing under the laws of the
State of Delaware; and

(b)          The Seller has all requisite power and authority to enter into and
to perform the terms of this Sale Agreement.

Section 4.02.     Loan Representations. The Seller represents and warrants to
the Purchaser that with respect to each Transferred Student Loan purchased by
the Purchaser pursuant to this Sale Agreement, the Seller is making the same
representations and warranties made by the respective program lender with
respect to each Transferred Student Loan pursuant to the respective Student Loan
Purchase Agreement listed on Schedule B attached hereto.

Section 4.03.    Covenants. The Seller, in its capacity as purchaser of the
Transferred Student Loans pursuant to the Pool Supplements, hereby covenants
that it will enforce the covenants and agreements of each program lender in the
respective Student Loan Purchase Agreement and related Pool Supplement. The
Seller further covenants that it will not waive, amend, modify, supplement or
terminate any Student Loan Purchase Agreement or Pool Supplement or any
provision thereof without the consent of the Purchaser, which consent the
Purchaser hereby agrees not to provide without the prior written consent of the
Indenture Trustee and the Interested Noteholders in accordance with the
Purchaser’s covenant in Section 3.07(c) of the Indenture.

ARTICLE V

PURCHASE OF LOANS; REIMBURSEMENT

Each party to this Sale Agreement shall give notice to the other such parties
and to the Servicers, First Marblehead Data Services, Inc. and Wilmington Trust
Company (the “Owner Trustee”) promptly, in writing, upon the discovery of any
breach of the Seller’s representations and warranties made pursuant to this Sale
Agreement which has a materially adverse effect on the interest of the Purchaser
in any Transferred Student Loan. In the event of such a material breach, the
Seller shall cure or repurchase the Transferred Student Loan in accordance with
the remedies set forth in the respective Student Loan Purchase Agreement.

ARTICLE VI

LIABILITY OF SELLER; INDEMNITIES

The Seller shall be liable in accordance herewith only to the extent of the
obligations specifically undertaken by the Seller under this Sale Agreement.

 


--------------------------------------------------------------------------------



 

(a)          The Seller shall indemnify, defend and hold harmless the Purchaser
and the Owner Trustee in its individual capacity and their officers, directors,
employees and agents from and against any taxes that may at any time be asserted
against any such Person with respect to the transactions contemplated herein and
in the other Basic Documents (except any such income taxes arising out of fees
paid to the Owner Trustee), including any sales, gross receipts, general
corporation, tangible and intangible personal property, privilege or license
taxes and costs and expenses in defending against the same.

(b)          The Seller shall indemnify, defend and hold harmless the Purchaser
and the Owner Trustee in its individual capacity and their officers, directors,
employees and agents from and against any and all costs, expenses, losses,
claims, damages and liabilities arising out of, or imposed upon such Person
through, the Seller’s willful misfeasance, bad faith or gross negligence in the
performance of its duties under this Sale Agreement, or by reason of reckless
disregard of its obligations and duties under this Sale Agreement.

Indemnification under this Section shall survive the termination of this Sale
Agreement and shall include reasonable fees and expenses of counsel and expenses
of litigation. If the Seller shall have made any indemnity payments pursuant to
this Section and the Person to or for the benefit of whom such payments are made
thereafter shall collect any of such amounts from others, such Person shall
promptly repay such amounts to the Seller, without interest.

ARTICLE VII

MERGER OR CONSOLIDATION OF, OR ASSUMPTION

OF THE OBLIGATIONS OF, SELLER

Any Person (a) into which the Seller may be merged or consolidated, (b) which
may result from any merger or consolidation to which the Seller shall be a party
or (c) which may succeed to the properties and assets of the Seller
substantially as a whole, shall be the successor to the Seller without the
execution or filing of any document or any further act by any of the parties to
this Sale Agreement; provided, however, that the Seller hereby covenants that it
will not consummate any of the foregoing transactions except upon satisfaction
of the following: (i) the surviving Person, if other than the Seller, executes
an agreement of assumption to perform every obligation of the Seller under this
Sale Agreement, (ii) immediately after giving effect to such transaction, no
representation or warranty made pursuant to this Sale Agreement shall have been
breached, (iii) the surviving Person, if other than the Seller, shall have
delivered an Officers’ Certificate and an opinion of counsel each stating that
such consolidation, merger or succession and such agreement of assumption comply
with this Section and that all conditions precedent, if any, provided for in
this Sale Agreement relating to such transaction have been complied with, and
that the Rating Agency Condition shall have been satisfied with respect to such
transaction, (iv) if the Seller is not the surviving entity, such transaction
will not result in a material adverse federal or state tax consequence to the
Purchaser or the Noteholders, and (v) if the Seller is not the surviving entity,
the Seller shall have delivered an opinion of counsel either (A) stating that,
in the opinion of such counsel, all financing statements and continuation
statements and amendments thereto have been executed and filed that are
necessary fully to preserve and protect the interest of the Purchaser in the
Transferred Student Loans and reciting the details of such filings, or (B)
stating that, in the opinion of such counsel, no such action shall be necessary
to preserve and protect such interests.

 


--------------------------------------------------------------------------------



 

ARTICLE VIII

LIMITATION ON LIABILITY OF SELLER AND OTHERS

The Seller and any director or officer or employee or agent thereof may rely in
good faith on the advice of counsel or on any document of any kind, prima facie
properly executed and submitted by any Person respecting any matters arising
hereunder (provided that such reliance shall not limit in any way the Seller’s
obligations under this Sale Agreement). The Seller shall not be under any
obligation to appear in, prosecute or defend any legal action that shall not be
incidental to its obligations under this Sale Agreement or the Student Loan
Purchase Agreements, and that in its opinion may involve it in any expense or
liability.

ARTICLE IX

SURVIVAL OF COVENANTS

All covenants, agreements, representations and warranties made herein shall
survive the consummation of the purchase of the Transferred Student Loans;
provided, however, that to the extent any of the same relate to a corresponding
covenant, agreement, representation or warranty contained in a Student Loan
Purchase Agreement, the same shall survive to the extent that such corresponding
covenant, agreement, representation or warranty survives the applicable Student
Loan Purchase Agreement. All covenants, agreements, representations and
warranties made or furnished pursuant hereto by or for the benefit of the Seller
shall bind and inure to the benefit of any successors or assigns of the
Purchaser, including the Indenture Trustee. This Sale Agreement may be changed,
modified or discharged, and any rights or obligations hereunder may be waived,
only by a written instrument signed by a duly authorized officer of the party
against whom enforcement of any such waiver, change, modification or discharge
is sought. The waiver by the Indenture Trustee, at the direction of the
Noteholders pursuant to the Indenture, of any covenant, agreement,
representation or warranty required to be made or furnished by the Seller or the
waiver by the Indenture Trustee, at the direction of the Noteholders pursuant to
the Indenture, of any provision herein contained shall not be deemed to be a
waiver of any breach of any other covenant, agreement, representation, warranty
or provision herein contained, nor shall any waiver or any custom or practice
which may evolve between the parties in the administration of the terms hereof,
be construed to lessen the right of the Indenture Trustee, at the direction of
the Noteholders pursuant to the Indenture, to insist upon the performance by the
Seller in strict accordance with said terms.

ARTICLE X

COMMUNICATION AND NOTICE REQUIREMENTS

All communications, notices and approvals provided for hereunder shall be in
writing and mailed or delivered to the Seller or the Purchaser, as the case may
be. Notice given in any such communication, mailed to the Seller or the
Purchaser by appropriately addressed registered mail, shall be deemed to have
been given on the day following the date of such mailing and shall be addressed
as follows:

If to the Purchaser, to:

 


--------------------------------------------------------------------------------



 

The National Collegiate Student Loan Trust 2006-1

c/o Wilmington Trust Company, as Owner Trustee

Rodney Square North

100 North Market Street

Wilmington, Delaware 19890-0001

Attention: Corporate Trust Department

If to the Seller, to:

The National Collegiate Funding LLC

c/o First Marblehead Data Services, Inc.

The Prudential Tower

800 Boylston Street - 34th Floor

Boston, MA 02199-8157

Attention: Ms. Rosalyn Bonaventure

with a copy to:

First Marblehead Corporation

The Prudential Tower

800 Boylston Street - 34th Floor

Boston, MA 02199-8157

Attention: Corporate Law Department

or to such other address as either party shall have provided to the other
parties in writing. Any notice required to be in writing hereunder shall be
deemed given if such notice is mailed by certified mail, postage prepaid, or
hand delivered to the address of such party as provided above.

ARTICLE XI

AMENDMENT

This Sale Agreement may be amended by the parties hereto without the consent of
the Noteholders for the purpose of adding any provisions to or changing in any
manner or eliminating any of the provisions of the Sale Agreement or of
modifying in any manner the rights of such Noteholders; provided that such
action will not, in the opinion of counsel satisfactory to the Indenture
Trustee, materially affect the interest of any such Noteholder.

In addition, this Sale Agreement may also be amended from time to time by the
Seller and the Purchaser, with the consent of the Noteholders of the Notes
evidencing a majority of the Outstanding Amount of the Notes and the consent of
the Certificateholders of the Certificates evidencing a majority of the
outstanding principal amount of the Certificates, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Sale Agreement or of modifying in any manner the rights of the Noteholders
or the Certificateholders, respectively; provided, however, that no such
amendment shall (a) increase or reduce in any manner the amount of, or
accelerate or delay the time of, collections of payments with respect to
Transferred Student Loans or distributions that shall be required to be made for
the benefit of the Noteholders, or (b) reduce the aforesaid percentage of the
Outstanding Amount of the Notes or the Certificates, the Noteholders or the
Certificateholders of which are required to

 


--------------------------------------------------------------------------------



consent to any such amendment, without the consent of all outstanding
Noteholders or Certificateholders, respectively.

Promptly after the execution of any such amendment or consent (or, in the case
of the Rating Agencies, five Business Days prior thereto), the Purchaser shall
furnish written notification of the substance of such amendment or consent to
the Indenture Trustee and each of the Rating Agencies.

It shall not be necessary for the consent of Noteholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

Prior to the execution of any amendment to this Sale Agreement, the Owner
Trustee shall be entitled to receive and rely upon an opinion of counsel stating
that execution of such amendment is authorized or permitted by this Sale
Agreement. The Owner Trustee may, but shall not be obligated to, enter into any
such amendment which affects the Owner Trustee’s own rights, duties or
immunities under this Sale Agreement or otherwise.

ARTICLE XII

ASSIGNMENT

The Seller hereby assigns its entire right, title and interest as purchaser
under this Sale Agreement and the Student Loan Purchase Agreement thereunder to
the Purchaser as of the date hereof and acknowledges that the Purchaser will
assign the same, together with the right, title and interest of the Purchaser
hereunder, to the Indenture Trustee under the Indenture.

ARTICLE XIII

GOVERNING LAW

THIS SALE AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER
SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

ARTICLE XIV

LIMITATION OF LIABILITY OF OWNER TRUSTEE

Notwithstanding anything contained herein to the contrary, this instrument has
been executed by Wilmington Trust Company, not in its individual capacity but
solely in its capacity as Owner Trustee of the Purchaser, and in no event shall
Wilmington Trust Company in its individual capacity or any beneficial owner of
the Purchaser have any liability for the representations, warranties, covenants,
agreements or other obligations of the Purchaser hereunder, as to all of which
recourse shall be had solely to the assets of the Purchaser. For all purposes of
this Sale Agreement, in the performance of any duties or obligations of the
Purchaser hereunder, the Owner Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Articles VIII, IX and X of the Trust
Agreement.

 


--------------------------------------------------------------------------------



 

[Signature Pages Follow]

 


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Sale Agreement to be
duly executed by their respective officers hereunto duly authorized, as of the
day and year first above written.

THE NATIONAL COLLEGIATE FUNDING LLC,

as Seller

 

By:

GATE Holdings, Inc., Member

 

 

By:

/s/Donald R. Peck

 

Name: Donald R. Peck

 

Title:   Treasurer

 

THE NATIONAL COLLEGIATE STUDENT LOAN TRUST 2006-1, as Purchaser

 

By:

Wilmington Trust Company, not in its individual capacity but solely as Owner
Trustee

 

 

 

 

By:

/s/Michele C. Harra

 

Name: Michele C. Harra

 

Title:   Financial Services Officer

 

 


--------------------------------------------------------------------------------



 

SCHEDULE A

 

Pool Supplements

Each of the following Pool Supplements was entered into by and among The First
Marblehead Corporation, The National Collegiate Funding LLC and:

•

Bank of America, N.A., dated October 12, 2005, for loans that were originated
under Bank of America’s BAGEL Loan Program, CEDU Loan Program, Direct to
Consumer Loan Program and ISLP Loan Program.

•

Bank One, N.A., dated October 12, 2005, for loans that were originated under
Bank One’s CORPORATE ADVANTAGE Loan Program, EDUCATION ONE Loan Program and M&T
REFERRAL Loan Program.

•

Charter One Bank, N.A., dated October 12, 2005, for loans that were originated
under the following Charter One programs: AAA Southern New England Bank, AES
EducationGAIN Loan Program, (AMS) TuitionPay Diploma Loan Program, Brazos
Alternative Loan Program, CFS Direct to Consumer Loan Program, Citibank Flexible
Education Loan Program, College Loan Corporation Loan Program, Comerica
Alternative Loan Program, Custom Educredit Loan Program, Edfinancial Loan
Program, Education Assistance Services Loan Program, ESF Alternative Loan
Program, Extra Credit II Loan Program (North Texas Higher Education), M&I
Alternative Loan Program, National Education Loan Program, Navy Federal
Alternative Loan Program, NextStudent Alternative Loan Program, NextStudent
Private Consolidation Loan Program, PNC Bank Resource Loan Program, SAF
Alternative Loan Program, START Education Loan Program, Southwest Loan Program,
WAMU Alternative Student Loan Program, Charter One Referral Loan Program and
Axiom Alternative Loan Program.

•

Chase Manhattan Bank USA, N.A., dated June 9 2005, for loans that were
originated under Chase’s Chase Extra Loan Program.

•

Citizens Bank of Rhode Island, dated October 12, 2005, for loans that were
originated under Citizens Bank of Rhode Island’s Compass Bank Loan Program, DTC
Loan Program, Navy Federal Referral Loan Program and Xanthus Loan Program.

•

First National Bank Northeast, dated March 9, 2006, for loans that were
originated under First National Bank Northeast’s CASL Undergraduate Alternative
Loan Program.

•

HSBC Bank USA, National Association, dated October 12, 2005, for loans that were
originated under the HSBC Loan Program.

•

The Huntington National Bank, dated October 12, 2005, for loans that were
originated under The Huntington National Bank’s Huntington Bank Education Loan
Program.

•

Manufacturers and Traders Trust Company, dated October 12, 2005, for loans that
were originated under Manufacturers and Traders Trust Company’s M&T Alternative
Loan Program.

•

PNC Bank, N.A., dated October 12, 2005, for loans that were originated under PNC
Bank’s PNC Bank Alternative Loan Program.

•

Sovereign Bank, dated October 12, 2005, for loans that were originated under
Sovereign Bank’s Alternative Loan Program.

•

SunTrust Bank, dated October 12, 2005, for loans that were originated under
SunTrust Bank’s SunTrust Alternative Loan Program.

 


--------------------------------------------------------------------------------



 

•

TCF National Bank, dated March 9, 2006, for loans that were originated under TCF
National Bank’s Alternative Loan Program.

•

U.S. Bank, N.A., dated March 9, 2006, for loans that were originated under U.S
Bank’s Alternative Loan Program.

 


--------------------------------------------------------------------------------



 

SCHEDULE B

 

Student Loan Purchase Agreements

 

Each of the following Note Purchase Agreements, as amended or supplemented, was
entered into by and between The First Marblehead Corporation and:

•

Bank of America, N.A., dated April 30, 2001, for loans that were originated
under Bank of America’s BAGEL Loan Program, CEDU Loan Program and ISLP Loan
Program.

•

Bank of America, N.A., dated June 30, 2003, for loans that were originated under
Bank of America’s Direct to Consumer Loan Program.

•

Bank One, N.A., dated May 1, 2002, for loans that were originated under Bank
One’s CORPORATE ADVANTAGE Loan Program and EDUCATION ONE Loan Program.

•

Bank One, N.A., dated July 26, 2002, for loans that were originated under Bank
One’s M&T REFERRAL Loan Program

•

Charter One Bank, N.A., dated as of December 29, 2003 for loans that were
originated under Charter One’s AAA Southern New England Bank Loan Program.

•

Charter One Bank, N.A., dated October 31, 2003, for loans that were originated
under Charter One’s AES EducationGAIN Loan Program.

•

Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
Charter One’s (AMS) TuitionPay Diploma Loan Program.

•

Charter One Bank, N.A., dated July 15, 2003, for loans that were originated
under Charter One’s Brazos Alternative Loan Program.

•

Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
Charter One’s CFS Direct to Consumer Loan Program.

•

Charter One Bank, N.A., dated June 30, 2003, for loans that were originated
under Charter One’s Citibank Flexible Education Loan Program.

•

Charter One Bank, N.A., dated July 1, 2002, for loans that were originated under
Charter One’s College Loan Corporation Loan Program.

•

Charter One Bank, N.A., dated December 4, 2002, for loans that were originated
under Charter One’s Comerica Alternative Loan Program.

•

Charter One Bank, N.A., dated December 1, 2003, for loans that were originated
under Charter One’s Custom Educredit Loan Program.

•

Charter One Bank, N.A., dated May 10, 2004, for loans that were originated under
Charter One’s Edfinancial Loan Program.

•

Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
Charter One’s Education Assistance Services Loan Program.

•

Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under
Charter One’s ESF Alternative Loan Program.

•

Charter One Bank, N.A., dated September 15, 2003, for loans that were originated
under Charter One’s Extra Credit II Loan Program (North Texas Higher Education).

•

Charter One Bank, N.A., dated September 20, 2003, for loans that were originated
under Charter One’s M&I Alternative Loan Program.

 


--------------------------------------------------------------------------------



 

•

Charter One Bank, N.A., dated November 17, 2003, for loans that were originated
under Charter One’s National Education Loan Program.

•

Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under
Charter One’s Navy Federal Alternative Loan Program.

•

Charter One Bank, N.A., dated May 15, 2002, for loans that were originated under
Charter One’s NextStudent Alternative Loan Program.

•

Charter One Bank, N.A., dated March 26, 2004, for loans that were originated
under Charter One’s NextStudent Private Consolidation Loan Program.

•

Charter One Bank, N.A., dated March 17, 2003, for loans that were originated
under Charter One’s PNC Bank Resource Loan Program.

•

Charter One Bank, N.A., dated May 1, 2003, for loans that were originated under
Charter One’s SAF Alternative Loan Program.

•

Charter One Bank, N.A., dated September 20, 2002, for loans that were originated
under Charter One’s Southwest Loan Program.

•

Charter One Bank, N.A., dated March 25, 2004, for loans that were originated
under Charter One’s START Education Loan Program.

•

Charter One Bank, N.A., dated May 15, 2003, for loans that were originated under
Charter One’s WAMU Alternative Student Loan Program.

•

Charter One Bank, N.A., dated February 15, 2005, for loans that were originated
under Charter One’s Referral Loan Program and Axiom Alternative Loan Program.

•

Chase Manhattan Bank USA, N.A., dated September 30, 2003, as amended on March 1,
2004, September 8, 2004 and February 25, 2005, for loans that were originated
under Chase’s Chase Extra Loan Program.

•

Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were
originated under Citizens Bank of Rhode Island’s Compass Bank Loan Program.

•

Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were
originated under Citizens Bank of Rhode Island’s DTC Alternative Loan Program.

•

Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were
originated under Citizens Bank of Rhode Island’s Navy Federal Referral Loan
Program.

•

Citizens Bank of Rhode Island, dated April 30, 2004, for loans that were
originated under Citizens Bank of Rhode Island’s Xanthus Loan Program.

•

First National Bank Northeast, dated August 1, 2001, for loans that were
originated under First National Bank Northeast’s CASL Undergraduate Alternative
Loan Program.

•

HSBC Bank USA, National Association, dated April 17, 2002, as amended on June 2,
2003 and August 1, 2003, for loans that were originated under the HSBC Loan
Program.

•

The Huntington National Bank, dated May 20, 2003, for loans that were originated
under The Huntington National Bank’s Huntington Bank Education Loan Program.

•

Manufacturers and Traders Trust Company, dated April 29, 2004, for loans that
were originated under Manufacturers and Traders Trust Company’s Alternative Loan
Program.

•

National City Bank, dated November 13, 2002, for loans that were originated
under National City Bank’s National City Loan Program.

•

PNC Bank, N.A., dated April 22, 2004, for loans that were originated under PNC
Bank’s Alternative Conforming Loan Program.

•

Sovereign Bank, dated April 30, 2004, for loans that were originated under
Sovereign Bank’s Alternative Loan Program.

 


--------------------------------------------------------------------------------



 

•

SunTrust Bank, dated March 1, 2002, for loans that were originated under
SunTrust Bank’s SunTrust Alternative Loan Program.

•

TCF National Bank, dated July 22, 2005, for loans that were originated under TCF
National Bank’s Alternative Loan Program.

•

U.S. Bank, N.A., dated May 1, 2005, for loans that were originated under U.S
Bank’s Alternative Loan Program.

 

 

 

 


--------------------------------------------------------------------------------

